Case 1:20-cv-21254-BB Document 31 Entered on FLSD Docket 09/09/2020 Page 1 of 7




                          U NITED STA TES D ISTR ICT C O U R T
                          SO UTH E RN DISTR ICT O F FLO RIDA

                         CaseNo. 20-21254-CIV-BLO OM /LOUIS


 SECURITIES AND EXCHANGE COM M ISSION ,

       Plaintiff,



 JU STIN W .KEEN ER,W b/a JM lFinancial,

       Defendant.
                                               /

       GENERAL O RDER ON DISCOVERY OBJECTIONS AND PRO CEDURES

        This m atter is before the Courtsua sponte.The Honorable Beth Bloom , United States

 DistrictJudge,hasreferred thiscase to the undersigned United States M agistrate Judge f0ra11

 discoverymatters(ECFNo.23).Inordertoefficientlyresolvediscoverydisputes,thepartiesare
 herebynotifiedthatthefollowingrulesapplytodiscoveryobjectionsbeforethisCourt.
    1. V ague,O verly B road and U nduly Burdensom e

        Partiesshallnotmakenonspecificboilerplateobjections. Such objectionsdonotcomply
 withLocalRule26.1(e)(2)(A),whichprovidesthat,whenanobjectionismadetoanyinterrogatory
 or sub-partthereof orto any docum entrequestunder FederalRule of CivilProcedure 34,the

 objectionshallstatewithspecificitya11grounds.Blanket,unsupportedobjectionsthatadiscovely
 requestis iivague,overly broad,or unduly burdensome''are,by themselves,m eaningless,and

 disregardedbytheCourt.A partyobjectingonthesebasesmustexplainthespecificandparticular
 ways in which a request is vague,overly broad,orunduly burdensome. See Fed.R.Civ.P.

  33(b)(4)and 34(b)(2)(B);PanolaLandBuyersAss'
                                             n.v.Shuman,762 F.2d 1550,1559(11thCir.


                                              1
Case 1:20-cv-21254-BB Document 31 Entered on FLSD Docket 09/09/2020 Page 2 of 7




  1985)(citingJosephsv.Harris Corp.,677 F.2d 985,992 (3d Cir.1982))(tttheparty resisting
 discovery km ustshow specifcally how ...each interrogatory isnotrelevantorhow each question

 isoverly broad,burdensomeoroppressive.'''l).Ifaparty believesthattherequestisvague,that
 partyshallattempttoobtainclarifcationpriortoobjecting onthisground.
     2. IrrelevantO r N otR easonably C alculated to L ead to A dm issible Evidence

        An objection thatadiscoveryrequestisnotrelevantmustinclude aspecificexplanation
 describing w hy therequestlacksrelevance and/orw hy the requested discovery isdisproportionate

 inlightofthefactorsenumeratedinFederalRuleofCivilProcedure26(b)(1).Anobjectionthata
 discoveryrequestisSçnotreasonably calculated tolead toadmissibleevidence''isan outdatedtype

 ofobjection,asthatlanguagenolongerdefinesthescopeofdiscoveryinfederalcourt.Thecurrent
 version ofRule 26(b)(1) definesthe scope of discovery as ûiany nonprivileged matterthatis
 relevantto any party'sclaim ordefense and proportionaltotheneedsofthecase''--and then lists

  several factors to analyze.The Court rem inds the parties that the Federal Rules provide that

 inform ation w ithin thisscope ofdiscovery çtneed notbeadm issible in evidence''to be discoverable.

 SeeFed.R.Civ.P.26(b)(l),
                        'seeOppenheimerFun4 Inc.v.Sanders,437U.S.340,351-52(1978).
     3. ObjectionsBasedUpon Scope
        lfthereisanobjectionbaseduponanundulybroadscope,suchastimeframeorgeographic
  location,discovery should beprovided asto those matterswithin the scope thatare notdisputed.

  Forexample,if discovery is soughtnationwide for a ten-yearperiod,and the responding party

  objectsonthegroundsthatonly ative-yearperiod limitedtoactivitieswithintheStateofFlorida
  isappropriate,theresponding party shallprovideresponsive discovery fallingwithinthetive-year

 period asto the State ofFlorida.

     4. FormulaicObjectionsFollowed byanAnswer


                                                 2
Case 1:20-cv-21254-BB Document 31 Entered on FLSD Docket 09/09/2020 Page 3 of 7




        Partiesshallnotreciteaformulaicobjectionfollowedby ananswertotherequest.Federal
 Rule of CivilProcedure 34(b)(2)(C)specifically requires an objection to state whether any
 responsive m aterialsare being withheld. See CivilDiscovery Standards,2004 A .B.A .Sec.Lit.

  18;seealso S.D.Fla.L.R.26.1(e)(2)(A).Counselshallincludein the answeraclearstatement
 that al1 responsive documents/information identified have in fact been produced/provided,or

 othenvise describethecategoryofdocum ents/inform ationthathavebeen withheld onthebasisof

 theobjection.
     5. ObjectionsBased upon Privilege
        Generalizedobjectionsassertingattorney-clientprivilegeorworkproductdoctrinedonot
 comply with the LocalRules.LocalRule 26.1(e)(2)(B)requires thatobjections based upon
 privilege identify thespecificnatureoftheprivilegebeing asserted,aswellasidentify such things

 asthenature and subjectmatterofthe communication atissue,the senderand receiverofthe
  communication and theirrelationship to each other,am ong others.Partiesareinstructedto review

 thisLocalRulecarefully,andrefrainfrom objectionsintheform of:Sûobjection.Thisinformation
  isprotectedby attorney-clientand/orworkproductprivilege.''Ifageneralobjectionofprivilege
  ismadewithoutattachingaproperprivilegelog,theobjectionofprivilegemaybedeemedwaived.
  The production ofnon-privileged materials should notbe delayed while a party ispreparing a

 privilege log.

     6. ObjectionstoScopeof30(b)(6)NoticesforDepositions
         Objectionsto the scope ofa deposition notice shallbe raised by timely serving those
  objections upon the opposing party in advance ofthe deposition,notby filing a motion for
 protective order seeking anticipatory review before the deposition.See K ing v.Pratt(f'W hitney,

  161F.R.D.475(S.D.Fla.1995);New WorldNetworkLtd.v.M/vNorwegianSea,No.05-22916


                                                3
Case 1:20-cv-21254-BB Document 31 Entered on FLSD Docket 09/09/2020 Page 4 of 7




 CIV,2007 W L 1068124,at*5 (S.D.Fla.Apr.6,2007).TheCtbetterproceduretofollow forthe
 properoperationoftheRuleisforacorporatedeponenttoobjecttothedesignationtopicsthatare
 believed to beimproperand givenoticetotherequesting party ofthoseobjections,so thatthey
 can either be resolved in advance or otherwise.The requesting party has the obligation to

 reconsideritsposition,narrow the scope ofthe topic,orotherwise stand on itsposition and seek

 to com peladditionalansw ersifnecessary,follow ing the deposition.''D irectG en.Ins.Co.v.Indian

 Harborlns.Co.,No.14-20050-C1V,2015W L 12745536,at#1(S.D.Fla.Jan.29,2015).
    7. BurdentoSustain Objections
        Toshow thattherequesteddiscoveryisobjectionable,theburden isontheobjectingparty
 todemonstratewith specificityhow theobjected-torequestisunreasonable.Rossbachv.Rundle,
  128 F.Supp.2d 1348,1354 (S.D.Fla.2000);Dunkin'Donuts,Inc.v.Mary'sDonuts,lnc.)No.
 01-0392-C1V-GOLD,2001W L 34079319,at*3(S.D.Fla.2001);Milinazzov.StateFarm Ins.
 Co.,247F.R.D.691,695 (S.D.Fla.2007).Failureto satisfythisburden willresultinentryofan
 ordercompellingdiscoveryunderRule37.Failuretoshow thattheobjectingparty'spositionwas
 substantiallyjustified willresultin entryofmonetary sanctionsunderthatRule.lftheburdento
 sustain an objection issatisfied,therequesting partywillhaveto show with speciticity how the
 inform ation is relevant and necessary,and proportional to the particular needs of the case.

 Lombardiv.NCL (Bahamas)Ltd.,No.15-20966-C1V,2015W L 12085849,at*1(S.D.Fla.Dec.
  11,2015).
    8. D iscovery D ispute Procedure

        Ifa bona fide discovery dispute arises notw ithstanding these guidelines,the parties m ust

 firstconferinagoodfaithefforttoresolvethedisputeincompliancewithS.D.Fla.L.R.7.1(a)(3).
 Counselm ustunderthis LocalRule certify thatgood faith effortsw ere m ade and describe those


                                                4
Case 1:20-cv-21254-BB Document 31 Entered on FLSD Docket 09/09/2020 Page 5 of 7




 effortsbydateandmeansofcommunication(inpersonortelephonic;emailcorrespondencealone
 doesnotconstitute asufticientconferral).An adequate certificateofconference almostalways
 requiresatleastone,ifnotm ore,personalcommunication between counsel.The Courtmay deny

 reliefifcounselfailsto abideby thisobligation orfailsto certify com pliance with theRule.

         Except as provided below,discovery disputes shallnot be raised by filing discovery

 m otionsunderRule 37. 1f,afterconferring,partiesareunable to resolvetheirdiscovery disputes

 withoutCourtintervention,theCourtwillsetthematterforahearing.A regulardiscoverycalendar

 isheld every Thursday afternoon,beginning at 1:00 p.m .,atthe C.Clyde Atkins United States

 Courthouse,301N orth M iam iAvenue,Eleventh Floor,in M iam i,Florida.The party seeking to

 enforceadiscovery obligation orobtain protection from such anobligation (thetûmovanf')shall
 utilize the discovery calendar process.After conferring with the opposing party to confirm

 available dates/times,the movantshallcontactthe undersigned'sChambersby sending an email

 to lotlisri-
            ytlsd.blscclurts-Rosr.The subject line of the email shallbe SsRequest for Discovery
 Hearing''. The emailshallprovide the Courtwith two proposed tim eson the Court's discovery

 calendarwithin the following fourteen businessdayswhere a1lpartiesaze available.The email

  shallstate the am ountoftim e thatthe parties anticipate needing forthe hearing.The em ailshall

 becopiedtoa11counseland shallcertify thatthemovingpartyhasconferredwith opposingcounsel

 and confirmed opposing counsel'savailability on theproposed dates/tim es.

         On thesame day thatthe Coul'tccmfirmsan available tim e on the discovery calendar,the

 movantshallfile aNoticeofHearing (and calendarafr iscovery Hearing''on theECF system
 whenprompted).TheNoticeofHearingshallspecifythesubstanceofthediscoverymattertobe
 heard.Forexam ple,Ct-f'he parties disputethe appropriate tim e fram e forPlaintiffslnterrogatory

 N os.1,5,6-9,5'or ûû-l-he parties dispute the num ber of depositions pennitted.''The N otice shall


                                                 5
Case 1:20-cv-21254-BB Document 31 Entered on FLSD Docket 09/09/2020 Page 6 of 7




 alsoincludeacertificateofgoodfaiththatcomplieswithLocalRule7.1(a)(3).
        The parties shallprovide the undersigned a copy ofal1source materials relevantto the

 discovery dispute via scanned PD F docum ent that is em ailed to the CM /ECF m ailbox

 (lcpuisizètlscl.uscotll4s.qoN?),nolaterthannoontwobusinessdaysprecedingthediscoverycalendar.
 (Forexample,ifthedisputeconcernsinterrogatories,theinterrogatoriesatissueandtheresponse
 theretoshallbeprovidedtotheundersigned'sChambers.) A proposed Orderontheissuesraised
 shallalso be subm itted,w hich shallsetforth the specific reliefrequested foreach request/category

 ofrequest.

        W ithrespecttoissuesinvolvingprivilegedisputes,theparty with theburden ofpersuasion

 on aprivilegeclaim hastheobligationtopresentto theCourt,no laterthanthetimeofthehearing,

 sworn evidenceifnecessary to satisfy thatburden.The failureto presentthatsworn evidence by

 thescheduled hearing m ay be deem ed by theCourtawaiveroftheprivilege absentashowing of

 good cause.

         IfamotionforprotectiveorderisrequiredforaparticulardisputeunderRule26(c),Rule
 30(d)(3),orLocalRule26.1(g)(3),itmustbeserved(notfiled)on theopposingparty assoon as
 possible and should notbe subm itted on the eve ofthe contested event. The failtlre to timely

 preservean objection forthatpurposemay bedeemed awaiver. Butifadeposition scheduling
 dispute arisespriorto a deposition,the serviceofthem otion followed by agood faith conference

 to resolvethedisputewillbesufficienttopreservetheissuesinvolved withoutfearofwaiverprior

 totheCourtresolvingthedisputeatadiscoveryconference.SeealsoS.D.Fla.L.R.26.1(h).lfthe
 partiesdo notthereafterreach agreem entto resolve the dispute,the m oving party shallschedule

 the m atter atthe nextavailable discovery calendar.




                                                 6
Case 1:20-cv-21254-BB Document 31 Entered on FLSD Docket 09/09/2020 Page 7 of 7




        Discovery disputesmustbe raised timely asrequired by S.D.Fla.L.R.26.1(g)(1).The
 Courtstrictly enforcesthis Rule and intep retsthethirty-day window asthe opportunity during

 which good faith resolution effortsmustbe made (subjectto the seven-day agreed extension
 pennitted by the rulel.The Courtalso enforcesRule 26.1(d)thatrequiresthatalldiscovery,
 including resolution of discovery disputes,be fully com pleted prior to the expiration of the

 discovery cutoff.Thepartiesaregenerallyfreetoengagein agreed-upondiscovery afterthecutoff

 date;butby virtue ofthe Rule,no Courtintervention orremedy willbeavailableto eitherparty

 afterthe cutoffdate.

        DONE AND ORDERED in ChambersatM iami,Florida,this9thday ofSeptember, 2020.



                                                                      *




                                                  L UREN FLEISCHER LOUIS
                                                  UN ITED STA TES M A G ISTRATE JU D G E




                                              7
